United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3634
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
Roy Edward Duckett,                     *   Eastern District of Arkansas.
aka Leroy Edward Duckett,               *
                                        *         [UNPUBLISHED]
              Appellant.                *

                                    ___________

                     Submitted:     April 1, 1997

                           Filed:   April 7, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Leroy Edward Duckett appeals the district court's1 denial of his
motion to dismiss for a violation of the Speedy Trial Act, 18 U.S.C. §
3161, and from the sentence imposed following his guilty plea to possessing
a forged security, in violation of 18 U.S.C. § 513(a).        We conclude that
Duckett waived his speedy-trial claim, and affirm his sentence.


     After the district court rescheduled the joint trial of Duckett and
his co-defendant for April 22, 1996, Duckett moved to




     1
      The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.
dismiss, arguing that he had suffered a violation under the Speedy Trial
Act.    The district court denied the motion, and Duckett later pleaded
guilty.    There is no indication in the record before us that Duckett
entered into a conditional guilty plea, preserving his right to appeal the
speedy-trial issue.    See Fed. R. Crim. P. 11(a)(2).   We therefore conclude
that Duckett waived his right to appeal the issue.      See Unites States v.
Vaughan, 13 F.3d 1186, 1187-88 (8th Cir.), cert. denied, 511 U.S. 1094
(1994); United States v. Cox, 985 F.2d 427, 433 (8th Cir. 1993); United
States v. Gines, 964 F.2d 972, 977 (10th Cir. 1992), cert. denied, 506 U.S.
1069 (1993).


       Duckett also challenges the district court's refusal to grant him an
acceptance-of-responsibility reduction.      We conclude that the district
court did not clearly err in denying the adjustment.    See United States v.
Campos, 87 F.3d 261, 264 (8th Cir.) (standard of review), cert. denied, 117
S. Ct. 539 (1996).    Although Duckett pleaded guilty to the instant offense,
he subsequently engaged in additional criminal conduct--misrepresenting a
social security number.    See United States Sentencing Guidelines Manual §
3E1.1, comment. (n.3) (1995); United States v. Byrd, 76 F.3d 194, 196-97
(8th Cir. 1996); United States v. Poplawski, 46 F.3d 42, 43 (8th Cir.),
cert. denied, 115 S. Ct. 2261 (1995).


       Accordingly, we affirm.


       A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-